tax_exempt_and_government_entities_division legend org organization name release date org address department of the treasury internal_revenue_service commerce street dallas tx date november address address uil xx date person to contact badge number contact telephone number contact address last date for filing petition february 20xx certified mail and return receipt dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is retroactively revoked to january 20xx for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx the forms for the years ended december 20xx december 20xx and december 20xx must be filed with this office within days of the date of this letter unless a request for an extension of time is granted send these returns to the following address income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is february 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established rs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha a ramirez director eo examinations enclosures publication form 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items org legend schedule no or exhibit year petiod ended org organization name address company referral referral referral address city city referral referral company xx date xyz state motto motto referral referral founder founder company referral referral referral tax years ending december 20xx issues presented whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org activities are in furtherance of a non-exempt purpose whether org was operated for the purpose of serving a private benefit rather than public interests c d whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual facts background org was incorporated under the laws of the state of xyz pursuant to the xyz nonprofit corporation act on january 20xx ina determination_letter dated march 20xxk org was determined to be exempt from federal_income_tax as an organization described in sec_501 org is located at address city xyz in its articles of incorporation org stated its purpose is to create develop and foster consumer motto to targets low to moderate-income individuals throughout the united_states of america to provide technical support for targeted communities that strengthen the social economic and financial stability and development of families and individuals at tisk of losing their good credit becoming unemployed bankrupt or in the process of rebuilding their credit or reentering the job market to increase economic service delivery from existing community service providers to the intended recipients and to generate funding that will support technical services for the creation development expansion and maintenance of viable economic development strategies for credit preservation to generate receive and maintain a fund or funds and to apply the income and principle thereof for charitable religious educational or scientific purposes within the united_states of america to formulate structure and implement programs directed toward the moral form 886-a crev department of the treasury - internal_revenue_service page -1- tata 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended legend g org organization name address address city city company referral referral referral company referral referral xx date referral referral founder founder xyz state motto motto co company referral referral referral ethical cultural civic educational and economic regeneration development and redevelopment of individuals families and the community at large according to the form_1023 application_for recognition of exemption the specific activities for org include motto and training presented through workshops seminars one on one counseling and distribution of educational literature videos and various training mediums training also incorporates the used of technology such as computer literacy on-line education and improving or developing reading and writing skills the use of an academic enhancement and enrichment strategy proves effective tools in establishing good credit habits for the target participants to provide these disciplines educational training after-school tutoring computer training and life skills training is made available by professional volunteers educators and local businesses the activities of org are supported by faith-based institutions finance institutions such as the banking industry and low income housin g providers these activities comprise percent of org allocated time the remaining percent of org is distributed equally between assisting other service providers in development strategies for their intended recipients and developing manuals that can be replicated to target groups and individuals ninety percent of the activities are housed at local schools community centers low-income_housing neighborhoods or churches the remaining ten percent of time devoted to org is spent in the office or in the office of the agency or institution being assisted all activities are scheduled monday through thursday to hours per session and may be held during business hours or after hours depending on the needs o f the participants motto assistance is implemented by professionals and volunteers and monitored by the program’s executive director org also provides referral services to clients that have bad credit as a direct result of destructive lifestyles and chemical abuse prevention education to protect credit is offered to hi gh-risk and at-risk youth and supported by various educational institutions these targeted youth are identified through juvenile delinquency teachers parents and faith-based organizations community forums are provided quarterly by org to foster community education and address contemporary issues affecting local residents each forum is sponsored by housing agencies serving low income residents and is hosted by a local low-income_housing neighborhood or community center and coordinated by the local site manager topics of discussion and issues include and issues include citizen’s education family preservation budgeting classes motto and career planning org utilize counselors that have been certified through org training to facilitate counseling education for program participants activity description form 886-a rev department of the treasury - internal_revenue_service page -2- 2900r0r0 form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend schedule novér exhibit year period ended org organization name address address city city company referral referral referral referral referral company xx date xyz state motto motto founder founder referral referral referral referral co company referrai the primary activity engaged in by org during the year 20xx is the president and founder of the organization do the most of the activities for the organization she does credit restoration for clients that have bad credit or credit discrepancies on their credit report the clients are referred from referral referral referral and other for profit and non-profit organizations she conducts seminars at colleges such as college and xyz university the seminars helps prepare the students to handle their finances after graduation college has several programs through the year and founder presents the workshop and gives out material on budgeting and debt reduction as well as credit counseling she also conducts seminars for organizations that are for-profit she does not get paid for these seminars founder does not attend classes for continuing education for credit counseling she basically concentrate on credit restoration which allows clients with low credit scores to evaluate their credit report and explain to them how to raise their score at first appt client meet founder and talks about the situation their in they discuss the budget money issues assets income and expenses and let them know the cost of the service founder will then evaluate the issues and make a section as to what option is best for that client she run credit report and explain to client how to read it and what they needs to provide to her to increase their credit score on the second appointment the client have to bring proof of pay off papers for the accounts that have been paid off they also have to provide proof of revised budget she runs the credit report again to see if the scores are higher once the scores are high enough then she will refer them to referral which is the mortgage company that provides office space for the organization’s activities she also provides services for co which was a very small part of her activities she will set with client and ask them what is going on with their credit she compiles the info on the budget work history etc she evaluated the information and gave tips on how to have a better budget if they need restoration she will charge a fee and try to help them restore their credit she helps manage their credit for about months she calls to follow up on client progress co does all of the negotiations receiving funds for the consolidations and disbursements to creditors the clients are referrals from different organizations and businesses around city xyz such as referral referral referral and referral these organizations and businesses have a personal_interest in the services provided by org when the client comes in to the organization to request services by the org they pay a fee to founder to discuss their credit history and what is needed to repair the credit report in order for the credit score to be high enough to purchase a home or whatever other reasons the client has for repairing his credit she retrieve a copy of their credit report for a small fee and discuss the report with the client the client may have to pay off a delinquent account dispute an account that has already been paid off or make arrangement with the creditors to pay off an account in order to raise their credit score once they have completed form 886-a rev department of the treasury - internal_revenue_service page -3- el 886a name of taxpayer department of the ‘hreasury - internal_revenue_service explanation of items org legend schedule no or exhibit year period ended org organization name address address city city company referral referral referral referral company referral xx date xyz state motto motto referral founder tounder referral co a company referral referral referral 4‘ the tasks that are recommended by founder they will retum to the organization and have another credit report retrieved founder will again go over the report with the client to make sure the information is correct once the credit score is hi gh enough she will then refer them to referral to apply for a mortgage for a home or if the client is recommended by referral they will go back to referral to continue with the purchase of the house not all of the clients purchase homes when their credit is repaired they may be doing this for other reasons org is not related to co by board members org has only board members which are not board member for co org the non-profit only has one active employee founder she was once the owner of an organization called company a for-profit the for-profit organization was dissolved in 19xx and the non-profit was established she basically performed the same activities when the for- profit was in existence she was informed that in order for her to provide services to co the organization had to become a non profit the services provided which is described in the paragraph above is not considered exempt_activities according to the sec_501 of the code she performed a service and was paid for the services she performed by co which also is a non-profit organization the organization does very minimal amount of service for co the majority of income received by the organization is fees from clients for credit repair services this activity is also not considered an exempt activity according to sec_501 of the code org has only one person controlling the finances founder receives the funds and deposits them in the organization’s account she uses a debit card for purchases the purchases are for business and personal_use there is no control_over the funds by the board members to assure the funds are used for the exempt purposes of the organization the funds received from co is deposited in founder’s personal account and she transfers the funds to the organization’s account law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations form 886-a rev department of the treasury - internal_revenue_service page -4- oer 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items org legend schedule no or exhibit year period ended address city city org organization name address company referral referral referral bs company referral referral xx date xyz state motto motto founder founder referral referral referral referral co company referral the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt fotm 886-a rrev department of the treasury - internal_revenue_service page -5- oyna 886a department of the ureasury - internal_revenue_service name of taxpayer explanation of items org legend schedule no fi exhibit year period ended org organization name address address city city company referral referral referral referral 5' referral company xx date founder founder co company xyz state motto motto referral referral referral referral referral an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as desi gnated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 ii prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counscling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer department of the uctasury - internal_revenue_service explanation of items org legend schedule no or exhibit year period ended org organization name address address city city company referral referral referral reterral referral company xx date founder founder co company ayz state motto motto referral referral referral referral referral postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of xyz inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of xyz inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way form 886-acrev department of the treasury - internal_revenue_service page -7- een 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend schedule no or exhibit year period ended org organization name address address city city company referral referral referral referral company referral xx date founder founder co company xyz state motto motto referral referral referral referral referral outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the words private_shareholder_or_individual in sec_501 to refer to persons internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir 19xx 276_f2d_476 cir reasonable_compensation does not constitute inurement where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct private shareholder had a source of loan credit in the organization that such loans were made showed that the companies controlled by the the credit repair organizations act croa u s c et seq effective april 19xx imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or form 886-a rev department of the treasury - internal_revenue_service page -8- apna 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org legend schedule no or exhibit year period ended org organization name address address city city company referral referral referral company referral 5' referral xx date xyz state motto motto founder founder referral reterral referral 3' referral co company referral perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j 19xx businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes exempt organization’s position the outcome of the case was discussed with f ounder the president and founder of the organization she agrees with the findings and stated she will sign the form_6018 agreement and agree with the revocation government position the activities that org engaged in is not considered exempt_activities according to sec_501 of the code the organization only has one person performing the majority of the activities the income received by the organization is fees from clients and from co for services provided by org according to the form_1023 application_for recognition of exemption the source of financial support for the organization will be donations grants fundraising events private sponsors form 886-a rev department of the treasury - internal_revenue_service page -9- i 886a name of taxpayer department of the ‘l'reasury - internal_revenue_service explanation of items org legend schedule no or exhibit year period ended zvuurusu org organization name address company referral referral referral addr company referral referral city city xx date founder referral referral xyz state motto motto founder ca company referral referral referral org to this day has not received funding from either of these sources the only funding received is fees from clients for services performed according to the articles of incorporation no part of the net_earnings of the corporation shall inure to the benefit of any director officer of the corporation or any private individual except that reasonable_compensation may be paid for services rendered to or for the corporation and no officer of the corporation or any private individual shall be entitled to share in the distribution of any of the corporate assets on dissolution of the corporation org does not have control_over the funds to ensure they are being used for the exempt_purpose of the organization the organization has one account and only one person f ounder the president and founder of the organization controls the funds in that account she uses the funds for business and personal expenditures there is no documentation signed by the board_of directors that shows the amount of salary that founder is to receive for her services this is considered inurement under sec_501 of the code conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org activities are in furtherance of a non-exempt purpose org was operated for the purpose of serving a private benefit rather than public interests and a part of the net_earnings of org inured to the benefit of a private_shareholder_or_individual accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective j anuary 20xx form 886-a rev department of the treasury - internal_revenue_service page -10- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce st m c 4900-dal dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
